Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,295,056 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely appear broader with minor modifications of language, such that the examined application would have been obvious over the reference claims. For example, present claim 1 appears to be similar in language and structure to patented claim 12, both are drawn to a method comprising similarly worded steps. While present claim 1 recites one or more first curvatures to be produced on the substrate, the patented claim recites an opening to be produced on the substrate, which is merely a broader interpretation of the feature of a target playout pattern, as determining is to receiving. Present claim 10 appears to be similar in language and structure to patented claim 1, both are drawn to a method comprising similarly worded steps. While present claim 10 recites one or more arc shapes, the patented claim recites a disk shape pattern, which is merely an alternative interpretation given that a disk shape is a circular shape, the latter known to be comprised of arcs; the present second target layout pattern is interpreted as determined in the second adjusting step since patterns in the vicinity are of particular interest until the criterion is satisfied and the final pattern is generated. While present claim 15 is drawn toward a method and patented claim 15 is drawn toward a system, the computer-implemented nature of the invention suggests interpreting the claimed subject matter similarly since the system is configured to perform steps such as receiving and replacing in the analyzer module, replacing and defining in the mask enhancer, and the performing through continue steps in the mask projector, analyzer module, mask enhancer, and main controller, as is recited; the present sharp vertices are interpreted as an obvious variation of the rectangular and line-end shapes. Present claim 2 is at least as similarly recited in patented claims 2, 13; present claim 3 is at least as similarly recited in patented claim 3; present claim 4  is at least as similarly recited in patented claim 4; present claim 5 is at least as similarly recited in patented claims 5, 14; present claim 6 is at least as similarly recited in patented claim 6; present claim 7 is at least as similarly recited in patented claim 7; present claim 8 is at least as similarly recited in patented claim 9; present claim 9 is at least as similarly recited in patented claim 11; present claim 11 is at least as similarly recited in patented claims 2, 13; present claim 12 is at least as similarly recited in patented claims 4, 5, 14; present claim 13 is at least as similarly recited in patented claim 7; present claim 14 is at least as similarly recited in patented claim 8. Thus, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because the present target layout patterns are merely minor obvious  variations of the patented subject matter as demonstrated above. Therefore, the claims are rejected on the ground of nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quaglio et al. [US 2018/0267399 A1] disclose vertex-based edge correction (see entire document, particularly paragraph [0057]). Krasnopernova [US 7,571,418 B2] discloses search regions around vertices (FIG. 3). Kim [US 2020/0081352 A1] disclose moving segments (FIG. 3, paragraphs [0078, 0081]). Khoh et al. [US 7,313,780 B2] disclose sharpening image at discontinuities (FIG. 7). Zach et al. [US 7,600,212 B2] and Yenikaya et al. [US 7,849,423 B1] disclose curve fitting (Abstracts, FIGS. 1 and 4). Wan [US 10,816,893 B2] discloses correction of optical proximity effect for corners (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851